NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10280

                Plaintiff-Appellee,             D.C. Nos.
                                                3:18-cr-00049-LRH-CLB-1
 v.                                             3:18-cr-00049-LRH-CLB

ERIC ROMERO-LOBATO,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                       Argued and Submitted May 18, 2022
                              Pasadena, California

Before: LEE and BRESS, Circuit Judges, and FITZWATER,*** District Judge.

      In this consolidated appeal following two separate jury trials, Eric Romero-

Lobato appeals his convictions for conspiracy to commit Hobbs Act robbery,

attempted Hobbs Act robbery, discharging a firearm during a crime of violence,

carjacking, using a firearm during a crime of violence, and possession of a firearm


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
by a felon. We have jurisdiction under 28 U.S.C. § 1291. Based on the Supreme

Court’s intervening decision in United States v. Taylor, --- S. Ct. ---, 2022 WL

2203334 (2022), we vacate Romero-Lobato’s Count Three conviction under 18

U.S.C. § 924(c)(3)(A) and remand for resentencing. But we affirm his remaining

convictions.

      1.       The district court did not abuse its discretion, Wendell v.

GlaxoSmithKline, 858 F.3d 1227, 1231 (9th Cir. 2017), in admitting testimony by

Steven Johnson as an expert witness in the field of firearm and toolmark analysis.

A witness “who is qualified as an expert by knowledge, skill, experience, training,

or education may testify in the form of an opinion or otherwise if,” inter alia, “the

testimony is based on sufficient facts or data,” “the testimony is the product of

reliable principles and methods,” and “the expert has reliably applied the principles

and methods to the facts of the case.” Fed. R. Evid. 702; Daubert v. Merrell Dow

Pharmaceuticals, 509 U.S. 579, 589–95 (1993). In assessing whether an expert’s

proposed testimony is reliable, the district court may consider “(1) whether the

method has been tested; (2) whether the method ‘has been subjected to peer review

and publication;’ (3) ‘the known or potential rate of error;’ (4) whether there are

‘standards controlling the technique’s operation;’ and (5) the general acceptance of

the method within the relevant community.” United States v. Johnson, 875 F.3d

1265, 1280 n.10 (9th Cir. 2017) (quoting Daubert, 509 U.S. at 592–95).


                                         2
      The district court did not abuse its discretion in finding that Johnson was

qualified to testify as an expert in firearms and toolmark analysis based on his

extensive experience in this field, including through the Washoe County Sheriff’s

Office, the National Firearms Examiner Academy, and the Association of Firearms

and Toolmark Examiners. The district court also did not abuse its discretion in

concluding that Johnson’s testimony was “the product of reliable principles and

methods . . . reliably applied . . . to the facts of the case.” Fed. R. Evid. 702;

Daubert, 509 U.S. at 592. Based on the record before it, the court permissibly

concluded that the toolmark method is testable, has been subjected to publication

and peer review, has a low error rate, and has long been an accepted method in the

forensic science community. Therefore, although the method may involve a degree

of subjectivity, the district court was within its discretion to admit this evidence. See

Johnson, 875 F.3d at 1281 (holding that district court did not err in allowing an

expert to testify on the toolmark method). Contrary to Romero-Lobato’s argument,

Johnson did not testify to a “scientific certainty” about his findings. United States

v. Cazares, 788 F.3d 956, 988 (9th Cir. 2015). Thus, the district court did not err in

allowing Johnson’s testimony.

      2.     We review de novo whether Joel Becerra-Macias’s in-court

identification of Romero-Lobato was so suggestive that it violated due process.

United States v. Jones, 84 F.3d 1206, 1209 (9th Cir. 1996). To show a due process


                                           3
violation, Romero-Lobato must demonstrate that “unnecessarily suggestive

circumstances arranged by law enforcement” prompted Becerra-Macias’s testimony

and created “a substantial likelihood of misidentification.” Perry v. New Hampshire,

565 U.S. 228, 239 (2012).

      Romero-Lobato did not make this showing. Becerra-Macias witnessed the

crime occur, independently identified Romero-Lobato in a news article provided by

his daughter, and he had compared that photo to surveillance footage from the

restaurant. Romero-Lobato has not demonstrated that Becerra-Macias’s in-court

identification, which was subject to cross-examination, was insufficiently reliable so

as violate due process.

      3.     The district court acted within its discretion, United States v. Lemus,

847 F.3d 1016, 1024 (9th Cir. 2016), by denying Romero-Lobato’s request for a

mistrial based on Brittney Chilton’s testimony about DNA testing. Any suggestion

from Chilton that defense counsel had an obligation to agree to destructive testing

of a sweatshirt was cured through the court’s instructions to the jury and its reading

of a stipulation that the parties had prepared on this point. See id. (“[A] mistrial is

appropriate only where there has been so much prejudice that an instruction is

unlikely to cure it.”) (quotations omitted). Chilton’s testimony also did not violate

Napue v. Illinois, 360 U.S. 264 (1959), because it was not false and, regardless, was

cured by the stipulation and other instructions.


                                          4
      4.     The government’s statements during closing argument did not

constitute prosecutorial misconduct. Because Romero-Lobato failed to object at

trial, we review for plain error. United States v. Luong, 965 F.3d 973, 987 (9th Cir.

2020). The government did not vouch for a witness, United States v. Brooks, 508

F.3d 1205, 1209 (9th Cir. 2007), misstate the evidence, United States v. Preston, 873

F.3d 829, 844 (9th Cir. 2017), or “denigrate the defense as a sham,” United States v.

Sanchez, 176 F.3d 1214, 1224 (9th Cir. 1999). The prosecution instead asked the

jury to draw permissible inferences from facts in the record. See United States v.

McChristian, 47 F.3d 1499, 1507 (9th Cir. 1995) (noting the government’s

“reasonably wide latitude” during closing).

      5.     We review de novo whether the evidence was sufficient to convict

Romero-Lobato of attempted robbery. United States v. Mincoff, 574 F.3d 1186,

1191 (9th Cir. 2009). To determine if the evidence was sufficient, we ask whether

“after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” United States v. Nevils, 598 F.3d 1158, 1164–65 (9th Cir. 2010)

(quotations omitted). Here, the government produced evidence demonstrating that

Romero-Lobato likely possessed the weapon during a later crime, his family owned

the getaway car, surveillance footage featured a man who looked “remarkably

similar” to Romero-Lobato (with Facebook photos matching that footage), and the


                                         5
restaurant owner identified him as the shooter. While Romero-Lobato argues that

Becerra-Macias’s identification was incorrect, a jury could reasonably have

disagreed when presented with competing evidence. Nevils, 598 F.3d at 1164–65.

      6.     In United States v. Taylor, --- S. Ct. ---, 2022 WL 2203334 (June 21,

2022), the Supreme Court held that attempted Hobbs Act robbery does not qualify

as a crime of violence under 18 U.S.C. § 924(c)(3)(A). Romero-Lobato’s Count

Three § 924(c) conviction and resulting 120-month mandatory consecutive sentence

therefore lack a lawful predicate. As a result, we vacate Romero-Lobato’s § 924(c)

conviction and sentence and remand for resentencing.

      7.     Admitting the carjacking victim’s identification of Romero-Lobato did

not violate due process. We review the constitutionality of pretrial identification

procedures de novo. United States v. Bruce, 984 F.3d 884, 890 (9th Cir. 2021). To

determine if a pretrial identification procedure violates due process, we ask “whether

the procedure was so impermissibly suggestive as to give rise to a very substantial

likelihood of irreparable misidentification.” Id. at 891. Assuming without deciding

that the identification procedure was impermissibly suggestive, Leticia Henriet’s

testimony was sufficiently reliable. Id. Henriet had a clear view of Romero-Lobato

during the carjacking. Henriet’s testimony was also consistent with her account to

the police and her description of the suspect. And her initial identification was made

hours after the carjacking occurred, making it more reliable. See Neil v. Biggers,


                                          6
409 U.S. 188, 199–200 (1972).

      8.     The government did not commit prosecutorial misconduct during

closing argument of the carjacking trial. We review for plain error because Romero-

Lobato failed to object to the contested statements at trial. Luong, 965 F.3d at 987.

The prosecution did not vouch for Henriet or misstate the evidence. The government

also did not give a false statement or “propound inferences” it had “very strong

reason to doubt” when it discussed the import of the gun found on the passenger seat

of Henriet’s car. United States v. Reyes (Reyes II), 660 F.3d 454, 462 (9th Cir. 2011).

Finally, the government did not denigrate the defense as a sham when it criticized

Dr. Laney’s research as not involving real-life victims.             The prosecutor’s

characterization reflected the government’s position that Dr. Laney’s opinions were

no substitute for Henriet’s first-hand observations. United States v. Tucker, 641 F.3d

1110, 1120 (9th Cir. 2011) (the prosecutor may “strike hard blows based on . . . all

reasonable inferences from the evidence”). Regardless, none of the challenged

statements “seriously affected the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Alcantra-Castillo, 788 F.3d 1186, 1191 (9th Cir.

2015).

      9.     We review de novo whether a jury instruction creates an

unconstitutional presumption or inference. United States v. Trevino, 419 F.3d 896,

902 (9th Cir. 2005). Here, the challenged jury instructions on proof of intent were


                                           7
lawful.     The instructions properly stated that the jury may infer intent from

circumstantial evidence such as “objective facts and the actions of the defendant.”

United States v. Hernandez, 952 F.2d 1110, 1114 (9th Cir. 1991). They also spoke

in the permissive. See Francis v. Franklin, 471 U.S. 307, 314–15 (1985) (holding

that a permissive-inference instruction does not violate the Due Process Clause when

“the suggested conclusion” is supported by “reason and common sense . . . in light

of the proven facts before the jury”). In this case, the conclusion that Romero-

Lobato intended to cause death or serious bodily injury to Henriet flowed naturally

from the proven fact that he pointed a gun at her.

      10.     Carjacking is a crime of violence under 18 U.S.C. § 924(c). United

States v. Gutierrez, 876 F.3d 1254, 1257 (9th Cir. 2017) (per curiam). Romero-

Lobato acknowledges that circuit precedent has resolved this question against him,

and he raises it only to preserve the issue for future review.

      11.     Because Romero-Lobato did not object, we review for plain error his

challenge to a condition of supervised release permitting warrantless searches.

United States v. Wolf Child, 699 F.3d 1082, 1089 (9th Cir. 2012). We have

previously upheld a supervised-release condition that is analogous to Romero-

Lobato’s. United States v. Betts, 511 F.3d 872, 876 (9th Cir. 2007). The district

court was also not required to state further its specific reasons for the condition in

question. See Wolf Child, 699 F.3d at 1090 (a district court “is ordinarily not


                                           8
required to explain on the record its reasons for imposing each condition of

supervised release”). Accordingly, Romero-Lobato has not demonstrated plain

error.1

          AFFIRMED in part; VACATED and REMANDED in part.




1
 Because we vacate Romero-Lobato’s sentence and remand for resentencing in light
of Taylor, we do not address his argument that his sentence is substantively
unreasonable.

                                       9